PER CURIAM.
We reverse the conviction and sentence of Michael White and remand for a new trial because it is apparent from the record *978that the defendant’s assertion of his fifth amendment right, declining to answer police questions notwithstanding a gratuitous pre-arrest Miranda warning, was improperly placed before the jury. See Simpson v. State, 418 So.2d 984 (Fla.1982); Clark v. State, 363 So.2d 331 (Fla.1978); Turner v. State, 414 So.2d 1161 (Fla. 3d DCA 1982); Rojas v. State, 412 So.2d 71 (Fla. 3d DCA 1982).
Reversed and remanded.